IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT NASHVILLE

                           JULY 1998 SESSION


STATE OF TENNESSEE,                )
                                   )    C.C.A. NO. 01C01-9707-CC-00292
      Appellee,                    )
                                   )    COFFEE COUNTY
VS.                                )    (No. 27,487 Below)
                                   )
DEBORAH JO ROVSEK,                 )    The Hon. John W. Rollins
                                   )
      Appellant.                   )    (Probation Revocation)




FOR THE APPELLANT:                 FOR THE APPELLEE:

B. CAMPBELL SMOOT                  JOHN KNOX WALKUP
Public Defender                    Attorney General and Reporter
14th Judicial District
605 East Carroll Street            CLINTON J. MORGAN
P.O. Box 260                       Assistant Attorney General
Tullahoma, TN 37388                Cordell Hull Building, Second Floor
                                   425 Fifth Avenue North
                                   Nashville, TN 37243-0493

                                   C. MICHAEL LAYNE
                                   District Attorney General

                                   KENNETH J. SHELTON, JR.
                                   Assistant District Attorney General
                                   14th Judicial District
                                   307 South Woodland
                                   P.O. Box 147
                                   Manchester, TN 37349




OPINION FILED _______________________


AFFIRMED PURSUANT TO RULE 20


DAVID G. HAYES, JUDGE
                                        OPINION



              The appellant, Deborah Jo Rovsek, appeals as of right from the trial court’s

revocation of her probation sentence. She contends that the trial court abused its

discretion by revoking her probation and ordering her to serve the entire sentence

previously imposed. The appellant contends that the trial court should have considered

“a period of shock incarceration followed by Community Corrections.” Based on our review

of the briefs and of the entire record in this cause, we conclude that this is an appropriate

case for affirmance under Rule 20, Tennessee Court of Criminal Appeals Rules.




              In March of 1996, the appellant pled guilty to eight counts of obtaining a

controlled substance by fraud. She was sentenced as a Range I, Standard Offender, to

an effective sentence of four years to be served on probation. The appellant was given

credit for 74 days served in jail. As a condition of probation, the appellant was ordered to

complete 300 hours of public service work.



              Subsequently, on February 11, 1997, a probation violation report was filed,

alleging that the appellant failed to report to her probation officer when instructed to do so,

failed to pay required probation fees when due, and failed to report to her public service

work site as scheduled. The trial court issued a probation revocation warrant the same

day, and a hearing was held on June 17, 1997. At the revocation hearing, the appellant

pled guilty and was allowed to make a statement in which she asked the trial court to give

her a second chance. At the conclusion of the hearing, the trial court stated “I think I have

given you every break I can possibly give you. Time is up. I’m sorry. You are going to

jail.” The appellant was ordered to serve her four-year sentence in the Department of

Correction.



              The re vocatio n of pro bation is committed to the sound discretion of the trial

court. State v. Mitch ell, 810 S .W .2d 73 3, 735 (Tenn . Crim . App. 1 991). If the trial court

finds by a preponderance of the evidence that a probation violation has occurred, it has the

right to revoke probation and cause the probationer to commence the execution of judgment



                                              -1-
as originally entered. T.C.A. § 40-35-310, -311(d). This Court will not find that a trial court

has abused its discretion unless the record contains no substantial evidence to support the

trial court's conclusion that the probation should be revok ed. State v. Harkins, 811 S.W.2d

79, 82 (Tenn. Crim. App. 1981). The evidence at the revocation hearing need only show

that the trial court exercised a conscientious and intelligent judgment in making the decision

to revoke probation . State v. Leach, 914 S.W .2d 104, 106 (T enn. Crim. A pp. 1995).




              Based on the record before us, it is clear that the trial court did not abuse its

discretion in revoking the appellant’s probation and ordering her to serve the origin al

sentence in custody. Accordingly, based upon a reading of the entire record, the briefs of

the parties, and the applicable law, this Court finds that the judgment o f the trial court

should be affirmed pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules.



              IT IS, THEREFORE, ORDERED that the judgmen t of the trial court is affirmed

pursuant to Ru le 20.


                                    ________________________________
                                    DAVID G. HAYES, JUDGE


CONCUR:


________________________________
PAUL G. SUMMERS, JUDGE


________________________________
JERRY L. SMITH, JUDGE




                                              -2-